DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 9, 14, 15, and 20 in the reply filed on February 2, 2021 is acknowledged.  The traversal is on the ground(s) that the application is a national stage application and should be restricted via lack of unity practice. The Examiner mistakenly restricted the case using the wrong restriction practice. However, the claims are still considered to lack unity. Thus, a new restriction based on lack of unity practice is set forth below. Since the applicant indicated their preference for the examination of the product claims in the response filed on February 2, 2021 and the claims are still considered to be restrictable the action also includes a full review of the product claims, 1 – 9, 14, 15, and 20 on the merits for purposes of compact prosecution.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 9, 14, 15, and 20, drawn to a knit fabric, classified in D04B 1/18.
II. Claims 10-13 and 16 - 19, drawn to a method of processing and treating a knit fabric, classified in D06P 5/02.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1 – 9, 14, 15, and 20, drawn to a knit fabric, classified in D04B 1/18.
Group II, Claims 10-13 and 16 - 19, drawn to a method of processing and treating a knit fabric, classified in D06P 5/02.
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a fabric made from a biopolyamide yarn and an elastane yarn, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chuang et al.. Chuang et al. discloses a knit elastic fabric such as a single jersey fabric comprising a bare elastomeric material plated with hard yarn (abstract). As set forth by Chuang et al. the elastomeric yarn is made from Spandex (Title). Spandex is considered to be equivalent to elastane, as acknowledged by the applicant (Specification, page 2, lines 19 – 20). The hard yarn can be chosen from nylon fibers (paragraph 40 and Examples 13 – 24). Further, the scope of biopolyamide is considered to be equivalent in scope with polymers which have a final product of a polyamide unit as the repeating polymer structure. Therefore, the biopolyamide recited in the claims is considered to be equivalent to any polymer having an polyamide repeat unit in the final product. Thus, the knit fabric using a combination of polyamide fibers and elastane fibers is not considered to represent a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Definition of Terms
The term biopolyamide has been defined by the applicant to mean a polyamide that is made entirely or partly from plant origin, e.g. castor oil (Specification, page 2, lines 7 – 16). And while the polyamide materials are produced with starting materials made from castor oil instead of other petroleum based materials, the oil is being processed to produce a polymerization reaction which converts to oil into the desired repeating polyamide chain structure. Thus, in the polyamide fiber structure, the castor oil or beginning material has lost it structure and been changed into the same type of polyamide yarn. The castor oil or other biomaterial is no longer presence. Further, it seems that the polyamide structure produced is practically identical to other known polyamide fibers with regards to final properties as well and does not produce a fiber which is biodegradable or significantly different in the polyamide fiber form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 14, and 15 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by Chuang et al. (2006/0021387).
	Chuang et al. discloses a knit fabric comprising a spandex fiber and a hard yarn knit together in a single jersey stitch (abstract). The spandex yarn is 15 to 156 dtex (paragraph 17). The hard yarn can be chosen from known nylon fibers (paragraph 40). The hard yarn is 10 to 165 Nm, which converts to 60 to 1000 dtex  (paragraph 80). In the example, the nylon yarn is 64 Nm, or 156 dtex. Further, the fabric can have a basis weight of 100 to 400g/m2 (paragraph 57). The example fabrics have a basis weight rang of 171 to 300 g/m2. Additionally, Chuang et al. teaches that the fabric includes at least 3.5% spandex fiber up to about 30% spandex fiber, more preferably 5% to 25% spandex (paragraph 82). 
	With regards to Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the claimed biopolyamide fibers are required to be made from a plant based starting product which is turned into a filament comprising a polyamide repeating polymer unit to produce the polyamide fiber. Thus, the polyamide fiber in the claimed invention comprising a structure having a repeating polyamide polymer structure and no longer requires the castor oil or other plant based starting material. Thus, the final fiber product does not comprise castor oil or similar biomaterial and has not been shown to be significantly different from polyamides fibers made from other starting materials with regards to structure or properties. The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). Thus, claims 1 – 6 are anticipated.
	Additionally, the method steps recited in claims 10 have not been shown to produce a significantly different final product from the product taught by Chuang et al. which is knit, heatset, and dyed (see Figures 4 – 6). Thus, claims 14 and 15 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al.
	The features of Chuang et al. have been set forth above. While Chuang et al. discloses that the fabric is knit and includes elastomeric filaments Chuang et al. fails to teach the specific elasticity in the warp and weft directions. One of ordinary skill in the art would understand that the knit structure and elastic material would inherently create elasticity in both the warp and weft direction. Thus, one of ordinary skill in the art would be able to choose from the knit structures provided by Chuang et al. and the amounts of elastomeric yarns taught by Chuang et al. to optimize the amount of elasticity so that the fabric provides sufficient support for the intended use, while still stretching to make the fabric comfortable during use and not stiff. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. Thus, claims 7, 8, 9 and 20 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
June 5, 2021




/JENNA L JOHNSON/Primary Examiner, Art Unit 1789